Duryea, County Judge.
After a careful examination of this case, I have come to the conclusion that the wife of the appellant acted in this transaction as the agent of her husband, and that he was bound by all her acts and assertions in relation to it, and that the court below properly admitted her declarations to the witnesses Riley and Jagger in evidence, to show that the respondent had repaid the $10 so borrowed of her: and as this is the only point of importance on the appeal, the judgment ought to be affirmed.
Judgment affirmed with costs.